Citation Nr: 1639085	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-00 301A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to an effective date earlier than August 23, 2008, for the award of service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than August 23, 2008, for the award of service connection for type 2 diabetes mellitus.

5.  Entitlement to an effective date earlier than August 23, 2008, for the award of service connection for facial seborrheic dermatitis and rosacea.

6.  Entitlement to an effective date earlier than August 23, 2008, for the award of service connection for esophageal reflux disease.

7.  Entitlement to an effective date earlier than August 23, 2008, for the award of service connection for coronary arteriosclerosis.

8.  Entitlement to an effective date earlier than August 23, 2008, for the award of service connection for post herpetic neuralgia of right thoracic intercostal space.

9.  Entitlement to an effective date earlier than August 23, 2008, for the award of service connection for hypertension.

10.  Entitlement to an effective date earlier than August 23, 2008, for the award of service connection for anemia.

11.  Entitlement to an effective date earlier than August 23, 2008, for the award of service connection for erectile dysfunction.

12.  Entitlement to an effective date earlier than August 23, 2008, for the award of special monthly compensation (SMC) based on the loss of use of a creative organ


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to January 1974 and from August 1990 to August 1991; he also had additional Reserve service, which included multiple short periods (i.e., less than 90 days) of active duty, as well as annual periods of active duty for training and inactive duty training.  These matters are before the Board of Veterans' Appeals (Board) on appeal from two July 2009 rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a hearing was held before the undersigned in Washington, DC; a transcript is in the record.  Following the hearing, the record was held open for 30 days for the submission of additional evidence; no additional evidence was received.

The issues seeking service connection for sleep apnea; an earlier effective date for the awards of service connection for bilateral hearing loss, type 2 diabetes mellitus, facial seborrheic dermatitis and rosacea, esophageal reflux disease, coronary arteriosclerosis, post herpetic neuralgia of right thoracic intercostal space, hypertension, anemia, and erectile dysfunction; and an earlier effective date for the award of SMC based on the loss of use of a creative organ are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at a June 2016 hearing before the Board, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking a compensable rating for bilateral hearing loss; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking a compensable rating for bilateral hearing loss; the Board has no further jurisdiction in that matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

On the record at a June 2016 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeal seeking a compensable rating for bilateral hearing loss.  There remains no allegation of error in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking a compensable rating for bilateral hearing loss is dismissed.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the issues seeking service connection for sleep apnea; an earlier effective date for the awards of service connection for bilateral hearing loss, type 2 diabetes mellitus, facial seborrheic dermatitis and rosacea, esophageal reflux disease, coronary arteriosclerosis, post herpetic neuralgia of right thoracic intercostal space, hypertension, anemia, and erectile dysfunction; and an earlier effective date for the award of SMC based on the loss of use of a creative organ.
The Veteran's service personnel records confirm that his last period of active duty service was from July 17, 2007 to August 30, 2007, followed by his military retirement on September 2, 2007.

Regarding service connection for sleep apnea, the Veteran contends that his current sleep apnea initially manifested during his military service.  His service treatment records (STRs) do not document any complaints, findings, diagnosis, or treatment of sleep apnea; however, such records do document his complaints of fatigue during his Reserve service.  Private treatment records document that he underwent surgery in November 2002 (not during any period of active service) for severe deviation of nasal septum, nasal airway obstruction, enlargement of the uvula, snoring, and depression of the right nasal bone.  Postservice treatment records from Walter Reed National Military Medical Center document that in April 2008, it was noted that his fatigue could be due to obstructive sleep apnea, and a subsequent sleep study at that facility in April 2008 confirmed a diagnosis of obstructive sleep apnea.  On October 2008 VA respiratory examination, he reported that the onset date of his sleep apnea was in 2002, with a formal diagnosis of sleep apnea in April 2008.  At his June 2016 hearing, he testified that he began having symptoms of sleep apnea (such as fatigue and snoring) during active service (well before the diagnosis was confirmed in April 2008) and that he experienced loss of cabin pressure once while flying during service; his representative cited to online research studies linking sleep apnea with conditions such as obstruction of nasal breathing, increased nasal congestion, deviated septum, and high altitude effects.  On remand, an examination for a medical opinion addressing the possibility of a nexus between the Veteran's sleep apnea and his military service is necessary.

Regarding the effective date issues on appeal, the Veteran argues that he should be granted an earlier effective date of August 30, 2007 for such issues, because his last period of active duty service ended on August 30, 2007 and he filed his current claim on August 23, 2008 (i.e., within one year of separation from active duty).  Under 38 C.F.R. § 3.400(b)(2)(i), the effective date of an award will be the day following separation from active service if the claim is filed within one year after separation from service; otherwise, the effective date will be the date of receipt of claim or the date entitlement arose, whichever is later.  "Separation from service" is defined in 38 C.F.R. § 3.400(b)(2)(i) as "separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated (emphasis added)."  Here, the awards of service connection for bilateral hearing loss, type 2 diabetes mellitus, facial seborrheic dermatitis and rosacea, esophageal reflux disease, coronary arteriosclerosis, post herpetic neuralgia of right thoracic intercostal space, hypertension, anemia, and erectile dysfunction, and the award of SMC based on the loss of use of a creative organ, were based on periods of active duty for training prior to the period of active duty service ending on August 30, 2007; therefore, the effective date assigned for each award was the date of claim, August 23, 2008 (because such date was later than the date entitlement arose for each disability).  

The disabilities of bilateral hearing loss, type 2 diabetes mellitus, facial seborrheic dermatitis and rosacea, esophageal reflux disease, coronary arteriosclerosis, post herpetic neuralgia of right thoracic intercostal space, hypertension, anemia, and erectile dysfunction were all noted and documented in an August 2, 2007 Report of Medical History (during the Veteran's last period of active duty).  At the June 2016 hearing, it was argued that the disabilities were aggravated during the service from July 17, 2007 to August 30, 2007 and that such aggravation should satisfy the requirements in § 3.400(b)(2)(i) and warrant as the effective date for each award of service connection (and SMC) the day following separation from the period of active service ending on August 30, 2007.  [The Board notes that, if awarded, the earlier effective date would be August 31, 2007, not August 30, 2007.]  The Board observes that to establish aggravation there must be evidence of worsening of the disability.  Furthermore, while worsening of some of the disabilities at issue may be capable of lay observation, worsening of others could only be established by medical evidence (to include medical opinions informed by clinical findings/diagnostic studies).  An examination(s) to secure medical opinions regarding the possibility that the disabilities at issue in the earlier effective date claims were aggravated during his last period of active duty service is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a sleep apnea examination of the Veteran to ascertain the likely etiology of his sleep apnea.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please identify the most likely etiology for the Veteran's sleep apnea.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during his active service or in the line of duty during a period of active duty for training?

The examiner must explain the rationale for the opinion, citing to relevant evidence (including any pertinent STRs), supporting factual data, and medical literature (including the research studies cited at the June 2016 hearing), as deemed appropriate.

2.  The AOJ should ask the Veteran to submit for the record an account of his observations of worsening of the disabilities for which an earlier effective date is sought during his terminal period of active duty, and any evidence supporting that a worsening of a disability occurred during the time from July 17, 2007 to August 30, 2007.

3.  The AOJ should arrange for an examination(s) of the Veteran to assess the possibility that his bilateral hearing loss, type 2 diabetes mellitus, facial seborrheic dermatitis and rosacea, esophageal reflux disease, coronary arteriosclerosis, post herpetic neuralgia of right thoracic intercostal space, hypertension, anemia, and erectile dysfunction were aggravated during his last period of active duty service (from July 17, 2007 to August 30, 2007).  The Veteran's entire record (to include any additional evidence received pursuant to the request above) must be reviewed by the examiner(s) in conjunction with the examination(s).  Based on review of the record and interview and examination(s) of the Veteran, the examiner(s) should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's bilateral hearing loss, type 2 diabetes mellitus, facial seborrheic dermatitis and rosacea, esophageal reflux disease, coronary arteriosclerosis, post herpetic neuralgia of right thoracic intercostal space, hypertension, anemia, and/or erectile dysfunction underwent a permanent (as opposed to temporary) increase in severity during his active duty service from July 17, 2007 to August 30, 2007?

The examiner(s) must explain the rationale for all opinions, citing to relevant evidence (including any pertinent STRs), supporting factual data, and medical literature, as deemed appropriate.

4.  The AOJ should then review the record, ensure that all development sought is completed as requested (and arrange for any further development suggested by additional evidence received), and readjudicate the claims seeking service connection for sleep apnea; an earlier effective date for the awards of service connection for bilateral hearing loss, type 2 diabetes mellitus, facial seborrheic dermatitis and rosacea, esophageal reflux disease, coronary arteriosclerosis, post herpetic neuralgia of right thoracic intercostal space, hypertension, anemia, and erectile dysfunction; and an earlier effective date for the award of SMC based on the loss of use of a creative organ.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


